DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,274 (“’274” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of the instant invention essentially recite the same limitations as claims 1-20 of ‘274.  However, the claims of ‘274 include additional limitations such as the “SCRC regions” and “the one or more SCRC regions separate from a region of the electronic circuit” (among other limitations).  However, it would have been obvious to one of ordinary skill in the art to remove the additional elements from the claims of ‘274, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. One would have been motivated to do so for the purpose of simplifying circuit construction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5 the recitation of “wherein the second set of SCRC switches makes up substantially 40 of a width of SCRC switches in the one or more SCRC regions” cannot be understood.  It cannot be understood what “40 of a width” means “40” is dimensionless and thus cannot be understood.  For example, “40” of a width with respect to what (e.g., 40 percent, 40 times larger, 40 times smaller, 40 nanometers, 40 individual transistors, etc.)?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooishi et al. (USPN 6,292,015).

Examiner’s Markup of Fig. 8 of Ooishi et al.

    PNG
    media_image1.png
    620
    1002
    media_image1.png
    Greyscale



With respect to claim 1, Ooishi et al. discloses, in Fig. 8, (note the rejections will be discussed with respect to the above Examiner’s marked up Fig. 8 to aid in explanation) an apparatus (Fig. 8), comprising:
an electronic circuit (Fig. 8 lest the first set and second set of switches) comprising first circuitry (upper circuitry comprising inverters connected to the first set of switches) and second circuitry (lower circuitry comprising inverters connected to the second set of switches);
a first set of sub-threshold current reduction circuit (SCRC) switches at one or more SCRC regions of an integrated circuit device including the electronic circuit (First set of switches in the power supply region of the electronic circuit), the first set of SCRC switches configured to provide power to the first circuitry (when activated the switches provide power); and
a second set of SCRC switches at the one or more SCRC regions (Second set of switches in the power supply region of the electronic device), at least one second SCRC switch of the second set of SCRC switches positioned between one of the first set of SCRC switches and another of the first set of SCRC switches (via the connection point and wiring between the upper and lower regions of Fig. 8 the source and drain of at least one of P0a and P0b are connected between the source and drain terminals of the First set of switches), the second set of SCRC switches configured to provide power to the second circuitry (the second set powers the second circuitry).
With respect to claim 2, the apparatus of claim 1, wherein the first set of SCRC switches is positioned closer to power reception lines than the second set of SCRC switches (the first set of switches are positioned closer to the upper power reception lines than the second set).
With respect to claim 3, the apparatus of claim 1, wherein active materials of the first set of SCRC switches (the drain and source of the first set are doped with p-type active materials) are positioned between power reception lines (between the upper power rail connected to the source of the First set of switches and lower power rail connected to the drain of the First set of switches) and active materials of the second set of SCRC switches (the p-type dopants of the Second set of switches are connected to the dopants of the first via the connection point and lines connecting the upper and lower circuitry).
With respect to claim 5, the apparatus of claim 1, wherein the second set of SCRC switches makes up substantially 40 of a width of SCRC switches in the one or more SCRC regions (“substantially 40 of a width” cannot be understood.  However, since the switches are parallelly connected via the connection point and wiring the second set of switches will effectively provide at least some sort of width of the first, e.g., the more transistors connected in parallel the increase in the effective width of the transistor occurs).
With respect to claim 6, the apparatus of claim 1, further comprising a third set of SCRC switches spaced among the first set of SCRC switches and the second set of SCRC switches at the one or more SCRC regions (note the dots at the output of the first and second circuit indicates additional elements.  Thus there will be a third switch among the extension of the first and second switches.  Furthermore, Ooishi discloses a second connection point that connects the right hand side of the power rails of the first and second circuitry.  The connection point will connect the first and second set of transistors to the third set).
With respect to claim 7, the apparatus of claim 6, wherein active materials of the first set of SCRC switches and the second set of SCRC switches are positioned between active materials of the third set of SCRC switches and power reception lines (via the first and second connection points between the power supplies and the first and second circuitry).
With respect to claim 8, the apparatus of claim 6, wherein active materials of the second set of SCRC switches are positioned between active materials of the first set of SCRC switches (via the first connection point between the power rails) and active materials of the third set of SCRC switches (via the additional/second connection point between the power rails).
With respect to claim 9, the apparatus of claim 1, wherein the first set of SCRC switches and the second set of SCRC switches include metal-oxide-semiconductor (MOS) transistors (the switches are PMOS switches).

Allowable Subject Matter
Claims 12-14 are allowed.
Claims 4 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-11 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849